Exhibit 10.3

 

Stephen P. Gottesfeld

 

NEWMONT MINING CORPORATION

2013 Stock Incentive Plan

RESTRICTED STOCK UNIT AGREEMENT

 

This Agreement ("Agreement"), dated February 22, 2016, is made between Newmont
Mining Corporation ("Newmont") and “Executive,” as specified in his or her Grant
Summary and Grant Acknowledgment (collectively, the “Grant
Acknowledgment”).  The Grant Acknowledgment is set forth on the Computershare -
Employee Online webpage.

 

The Grant Acknowledgment is incorporated by reference herein.  This Agreement
shall be deemed executed by Executive upon his or her electronic execution of
the Grant Acknowledgment.  All capitalized terms that are not defined herein
shall have the meaning as defined in the Newmont Mining Corporation 2013 Stock
Incentive Plan ("Plan"). 

 

1.          Award of Restricted Stock Units. Newmont hereby grants to Executive
the right to receive from Newmont the number of shares of $1.60 par value Common
Stock of Newmont (the "Restricted Stock Units" or “RSU’s”) (rounded down to the
nearest whole share) specified in the Grant Acknowledgment, pursuant to the
terms and subject to the conditions and restrictions set forth in this Agreement
and the Plan, including the Vesting Period, as such term is defined in this
Agreement, and in connection with such award, Newmont and Executive hereby agree
as follows: 

 

2.          Vesting Period. The Vesting Period shall commence on the date of
this Agreement and shall end on February 22, 2021 with full vesting of the
entire award occurring on February 22, 2021. 

 

3.          Termination of Employment for death, disability, and following
change of control.   Notwithstanding the foregoing, if (i) Executive dies, or
(ii) Executive’s employment by Newmont or any Subsidiary terminates by reason of
(a) disability (as determined under the terms of the Long-Term Disability Plan
of Newmont), or (b) termination of employment entitling Executive to benefits
under an Executive Change of Control Plan of Newmont, in any such case prior to
the completion of the Vesting Period, the Vesting Period shall terminate, and
all RSUs not theretofore forfeited in accordance with this Agreement shall
become fully vested and nonforfeitable, as of the date of Executive’s death or
other termination of employment, referred to in clause (ii) above.

 







--------------------------------------------------------------------------------

 

 

Separation of Employment under a Severance Plan of Newmont Notwithstanding the
foregoing, if Executive ceases to be employed by Newmont and/or a Subsidiary
prior to completion of the Vesting Period as a result of termination of
employment entitling Executive to benefits under a severance plan of Newmont,
 the Vesting Period shall terminate for a pro-rata percentage of the shares
granted, based upon the date of grant and separation date, in accordance with
the following formula:

 

 

 

 

 

 

 

 

 

 

 

    

Total Shares

    

Days Elapsed From

    

    

 

 

 

 

Covered by

 

Date of Grant to Date

 

 

 

 

Shares

 

This Grant

 

of Termination of

 

 

Prior

 

vested =

 

Agreement

X

Employment

 

-

Vestings

 

 

 

 

 

1825

 

 

 

 

 

If Executive ceases to be employed by Newmont and/or a Subsidiary prior to the
completion of the Vesting Period under circumstances other than those set forth
above, namely death, disability, termination qualifying for benefits under the
Executive Change of Control Plan of Newmont applicable to Executive or
separation qualifying for benefits under the Executive Severance Plan of
Newmont, Executive agrees that any unvested RSUs will be immediately and
unconditionally forfeited without any action required by Executive or Newmont,
to the extent that the Vesting Period had not ended in accordance with Paragraph
2 as of the date of such cessation of employment.

 

4.          No Ownership Rights Prior to Issuance of Common Stock.  Executive
shall not have any rights as a shareholder of Newmont with respect to the shares
of Common Stock underlying the RSUs, including but not limited to the right to
vote with respect to such shares of Common Stock, until and after the shares of
Common Stock have been actually issued to Executive and transferred on the books
and records of Newmont; provided, however, upon vesting of the RSUs pursuant to
the Vesting Period, or Executive’s earlier termination of employment under
circumstances entitling Executive to vest in the RSUs pursuant to Paragraph 3,
Newmont shall make a cash payment to the Executive equal to any dividends paid
with respect to shares of Common Stock underlying such RSUs from the date of
this Agreement until the date such RSUs vest, minus any applicable taxes.

 

5.          Withholding Taxes.  Upon vesting pursuant to the Vesting Period, or
Executive’s earlier termination of employment under circumstances entitling
Executive to vest in the RSUs pursuant to Paragraph 3, Executive shall be
entitled to receive the shares of Common Stock, less an amount of shares of
Common Stock with a Fair Market Value on the date of vesting equal to the
minimum required withholding obligation taking into account Executive's
effective tax rate and all applicable federal, state, local and foreign taxes,
and Executive shall be entitled to receive the net number of shares of Common
Stock after withholding of shares for taxes unless such tax obligations are
satisfied in accordance with Paragraph 6.  Notwithstanding the foregoing, to the
extent any such taxes are required by law to be withheld with respect to the
Restricted Stock Units prior to the end of the Vesting Period, Executive agrees
that Newmont may withhold such amount for taxes through payroll services from
other cash compensation payable to Executive from Newmont.

 

6.          Delivery of Shares of Common Stock. As soon as reasonably
practicable following the date of vesting pursuant to the Vesting Period, or
Executive's earlier termination of





-  2 -

--------------------------------------------------------------------------------

 

 

 

employment or other event entitling Executive to vest in the RSUs pursuant to
Paragraph 3, subject to Section 9(i), Newmont shall cause to be delivered to
Executive a stock certificate or electronically deliver shares through a direct
registration system for the number of shares of Common Stock (net of tax
withholding as provided in Paragraph 5) deliverable to Executive in accordance
with the provisions of this Agreement; provided,  however, that Newmont may
allow Executive to elect to have shares of Common Stock, which are deliverable
in accordance with the provisions of this Agreement upon vesting (or a portion
of such shares at least sufficient to satisfy Executive’s tax withholding
obligations with respect to such Common Stock), sold on behalf of Executive,
with the cash proceeds thereof, net of tax withholding, remitted to Executive,
in lieu of Executive receiving a stock certificate or electronic delivery of
shares in a direct registration system.

 

7.          Nontransferability.  Executive's interest in the RSUs and any shares
of Common Stock relating thereto may not be sold, transferred, pledged,
assigned, encumbered or otherwise alienated or hypothecated otherwise than by
will or by the laws of descent and distribution, prior to such time as the
shares of Common Stock have actually been issued and delivered to Executive.

 

8.         Acknowledgements.Executive acknowledges receipt of and understands
and agrees to the terms of the RSUs award and the Plan. In addition to the above
terms, Executive understands and agrees to the following:

 

(a)        Executive hereby acknowledges receipt of a copy of the Plan and
agrees to be bound by all of the terms and provisions thereof, including the
terms and provisions adopted after the date of this Agreement but prior to the
completion of the Vesting Period.  If and to the extent that any provision
contained in this Agreement is inconsistent with the Plan, the Plan shall
govern.

 

(b)        Executive acknowledges that as of the date of this Agreement, the
Agreement, the Grant Acknowledgement and the Plan set forth the entire
understanding between Executive and Newmont regarding the acquisition of shares
of Common Stock underlying the RSUs in Newmont and supersedes all prior oral and
written agreements pertaining to the RSUs.

 

(c)        Executive understands that his or her employer, Newmont and its
Subsidiaries hold certain personal information about Executive, including but
not limited to his or her name, home address, telephone number, date of birth,
social security number, salary, nationality, job title and details of all RSUs
or other entitlement to shares of Common Stock awarded, canceled, exercised,
vested, unvested or outstanding ("personal data"). Certain personal data may
also constitute "sensitive personal data" within the meaning of applicable
law.  Such data include but are not limited to the information provided above
and any changes thereto and other appropriate personal and financial data about
Executive. Executive hereby gives explicit consent to Newmont and any of its
Subsidiaries to process any such personal data and/or sensitive personal data.
Executive also hereby gives explicit consent to Newmont to transfer any such
personal data and/or sensitive personal data outside the country in which
Executive is employed, including, but not limited to the United States. The
legal persons for whom such personal data are intended include, but are not
limited to Newmont and its agent, Computershare Investor Services.  Executive
has been informed of his or her right of access and correction to his or her
personal data by applying to Director of Compensation, Newmont Corporate. 





-  3 -

--------------------------------------------------------------------------------

 

 

(d)        Executive understands that Newmont has reserved the right to amend or
terminate the Plan at any time, and that the award of RSUs under the Plan at one
time does not in any way obligate Newmont or its Subsidiaries to grant
additional RSUs in any future year or in any given amount.  Executive
acknowledges and understands that the RSUs are awarded in connection with
Executive's status as an employee of his or her employer and can in no event be
interpreted or understood to mean that Newmont is Executive's employer or that
there is an employment relationship between Executive and Newmont. Executive
further acknowledges and understands that Executive's participation in the Plan
is voluntary and that the RSUs and any future RSUs under the Plan are wholly
discretionary in nature, the value of which do not form part of any normal or
expected compensation for any purposes, including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments, other than to the extent required by local law.

 

(e)        Executive acknowledges and understands that the future value of the
shares of Common Stock acquired by Executive under the Plan is unknown and
cannot be predicted with certainty and that no claim or entitlement to
compensation or damages arises from the forfeiture of the RSUs or termination of
the Plan or the diminution in value of any shares of Common Stock acquired under
the Plan and Executive irrevocably releases Newmont and its Subsidiaries from
any such claim that may arise.

 

(f)        Executive acknowledges that the vesting of the RSUs ceases upon the
earlier of termination of employment or receipt of notice of termination of
employment for any reason, except as may otherwise be explicitly provided
herein, and the Executive irrevocably waives any right to the contrary under
applicable law.

 

(g)        Executive acknowledges that the Executive’s acceptance of the RSUs,
including the terms and conditions herein, is voluntary.

 

9.          Miscellaneous

 

(a)        No Right to Continued Employment.  Neither the RSUs nor any terms
contained in this Agreement shall confer upon Executive any expressed or implied
right to be retained in the service of any Subsidiary for any period at all, nor
restrict in any way the right of any such Subsidiary, which right is hereby
expressly reserved, to terminate his or her employment at any time with or
without cause.  Executive acknowledges and agrees that any right to receive
delivery of shares of Common Stock is earned only by continuing as an employee
of a Subsidiary at the will of such Subsidiary, or satisfaction of any other
applicable terms and conditions contained in this Agreement and the Plan, and
not through the act of being hired, being granted the RSUs or acquiring shares
of Common Stock hereunder.

 

(b)        Compliance with Laws and Regulations.  The award of the RSUs to
Executive and the obligation of Newmont to deliver shares of Common Stock
hereunder shall be subject to (i) all applicable federal, state, local and
foreign laws, rules and regulations, and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Newmont Committee shall, in its sole discretion, determine to
be necessary or applicable.  Moreover, shares of Common Stock shall not be
delivered hereunder if such delivery would be contrary to applicable law or the
rules of any stock exchange.





-  4 -

--------------------------------------------------------------------------------

 

 

(c)        Investment Representation.  If at the time of delivery of shares of
Common Stock, the Common Stock is not registered under the Securities Act of
1933, as amended (the “Securities Act”), and/or there is no current prospectus
in effect under the Securities Act with respect to the Common Stock, Executive
shall execute, prior to the delivery of any shares of Common Stock to Executive
by Newmont, an agreement (in such form as the Newmont Committee may specify) in
which Executive represents and warrants that Executive is purchasing or
acquiring the shares acquired under this Agreement for Executive's own account,
for investment only and not with a view to the resale or distribution thereof,
and represents and agrees that any subsequent offer for sale or distribution of
any kind of such shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the shares being
offered or sold, or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption Executive shall, prior to
any offer for sale of such shares, obtain a prior favorable written opinion, in
form and substance satisfactory to the Newmont Committee, from counsel for or
approved by the Newmont Committee, as to the applicability of such exemption
thereto.

 

(d)        Definitions.  All capitalized terms that are used in this Agreement
that are not defined herein have the meanings defined in the Plan. In the event
of a conflict between the terms of the Plan and the terms of this Agreement, the
terms of the Plan shall prevail. 

 

(e)        Notices. Any notice or other communication required or permitted
hereunder shall, if to Newmont, be in accordance with the Plan, and, if to
Executive, be in writing and delivered in person or by registered or certified
mail or overnight courier, postage prepaid, addressed to Executive at his or her
last known address as set forth in Newmont’s records.

 

(f)        Severability.  If any of the provisions of this Agreement should be
deemed unenforceable, the remaining provisions shall remain in full force and
effect.

 

(g)        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

(h)        Transferability of Agreement.  This Agreement may not be transferred,
assigned, pledged or hypothecated by either party hereto, other than by
operation of law.  This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, including, in the case of Executive, his or her estate, heirs,
executors, legatees, administrators, designated beneficiary and personal
representatives. Nothing contained in this Agreement shall be deemed to prevent
transfer of the RSUs in the event of Executive’s death in accordance with
Section 14(b) of the Plan.

 

(i)        Specified Employee Delay.  If Newmont determines that settlement of
RSUs hereunder (i) constitutes a deferral of compensation for purposes of
Section 409A of the Internal Revenue Code (the “Code”), (ii) is made to
Executive by reason of his or her “separation from service” (within the meaning
of Code Section 409A), and (iii) Executive is a “specified employee” (within the
meaning of Code Section 409A) at the time settlement would otherwise occur,
transfers of Common Stock will be delayed until the first day of the seventh
month following the date of such separation from service or, if earlier, on
Executive’s death.





-  5 -

--------------------------------------------------------------------------------

 

 

(j)        Modification.  Except as otherwise permitted by the Plan, this
Agreement may not be modified or amended, nor may any provision hereof be
waived, in any way except in writing signed by the parties
hereto.  Notwithstanding any other provision of this Agreement to the contrary,
the Committee may amend this Agreement to the extent it determines necessary or
appropriate to comply with the requirements of Code Section 409A and the
guidance thereunder and any such amendment shall be binding on Executive.

 

IN WITNESS WHEREOF, pursuant to Executive’s Grant Acknowledgement (including
without limitation, the Terms and Conditions section hereof), incorporated
herein by reference, and electronically executed by Executive, Executive agrees
to the terms and conditions of this Award Agreement. 

 

-  6 -

--------------------------------------------------------------------------------